—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 20, 1990, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The court properly precluded defendant from testifying about his mental condition. Defendant never offered any competent evidence at the hearing or trial concerning his mental condition, which would support his theory that he was retarded or learning disabled and thus lacked the specific intent necessary to commit the crime. Defendant himself could not establish his own mental acuity (see, People v Ocasio, 47 NY2d 55, 59-60).
We have examined defendant’s remaining contention and find it without merit. Concur—Ellerin, P. J., Kupferman, Williams and Tom, JJ.